*756As the result of an incident in which petitioner passed balloons containing contraband to another inmate, petitioner was found guilty of smuggling and possessing a controlled substance. He challenges this determination, contending, inter alia, that he was denied adequate employee assistance and that the Hearing Officer improperly denied his request to call certain witnesses. Although petitioner contends that his assistant failed to provide him with certain documents, the record reveals that petitioner received some of these documents at the hearing and that the ones he did not receive were unavailable. Moreover, many of the witnesses who petitioner claims his assistant failed to interview testified at the hearing. Because petitioner has not demonstrated that he was prejudiced by his assistant’s alleged deficiencies, we reject his claim that he was denied adequate employee assistance (see, Matter of Dawes v Coughlin, 217 AD2d 726, lv denied 86 NY2d 712).
In addition, the Hearing Officer was under no obligation to call witnesses whose testimony was redundant or irrelevant. Therefore, we reject petitioner’s argument that the Hearing Officer improperly denied his request to call certain witnesses. We have considered petitioner’s remaining claims and find them to be without merit.
Mikoll, J. P., Mercure, White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.